DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, corresponding to claims 1-5, 9-17, 19, and 20 in the reply filed on 11/29/2021 is acknowledged. Claims 6-8 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2019 and 04/26/2021 were considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 14 recites “deriving from the measurements the temperature at an electroactive material sensor” in lines 13-14. The recitation of “the measurements” in line 13 is being interpreted to refer to “the flow measurements” in line 10. However, the specification fails to . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arrangement of a first electroactive material device functioning as a heater, a second electroactive material device functioning as a second sensor, and a third electroactive material device functioning as a third sensor” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 17 objected to because of the following informality: 
Claim 17, line 3: “PVDF” should be “polyvinylidene fluoride (PVDF)” . 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 14 recite “electroactive material device arrangement” which is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the generic placeholder “arrangement” is preceded by the structural modifier “electroactive material”.
Claims 1 and 14 recite “electroactive material sensor” which is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the generic placeholder “sensor” is not coupled with functional language and it is preceded by the structural modifier “electroactive material”
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “deliver heat locally to a flowing medium” in line 5 which is a relative term which renders the claim indefinite. The term “locally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being considered to be “local” heat delivery. For the purposes of examination, the claim will be interpreted such that the electroactive material device arrangement delivers heat to a flowing medium. Claim 14 is rejected on similar grounds for reciting the same limitation in lines 2-3. 
	Claim 1 recites “the controller circuit is further arranged to use the sensing signals to derive a flow measurement” in lines 14-15. The limitation is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05 (q). Are the sensing signals converted by the controller circuit to a flow measurement?

Claim 1 recites “the electroactive material device arrangement is used to derive the flow measurement” in lines 16-17. The limitation is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05 (q). Are signals from the electroactive material device being read?
Claim 1 recites “the electroactive material device arrangement is used to derive the flow measurement” in lines 16-17. Claim 1 also recites “the controller circuit is arranged to read sensing signals from the electroactive material device arrangement” in lines 8-9 and “the controller circuit is further arranged to use the sensing signals to derive a flow measurement” in lines 14-15, wherein the recitations in lines 8-9 and 14-15 indicate that the electroactive material device arrangement is used to derive the flow measurement. It is unclear whether the recitation in lines 16-17 refer to a different use of the electroactive material device arrangement from the use recited in lines 8-9 and 14-15. If they are the same, consistent terminology should be used. If they are different 
Claim 1 recites “wherein the controller circuit is further arranged to read the sensing signals” in line 18 and “wherein the controller circuit is arranged to read sensing signals from the electroactive material device arrangement” in lines 8-9. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the two recitations will be interpreted to refer to the same arrangement for reading sensing signals. The Examiner suggests deleting the recitation of “wherein the controller circuit is further arranged to read the sensing signals,” in line 18. 
Claim 1 recites “the reading” in line 19. Claim 1 also recites “read sensing signals” in line 9 and “read the sensing signals” in line 18. It is unclear whether the recitation in line 19 refers to the recitation in line 9 or line 18. The Examiner suggests deleting the recitation of “wherein the controller circuit is further arranged to read the sensing signals,” in line 18. 
Claim 1 recites “a temperature at the electroactive material device arrangement” in lines 10-11 and “the temperature at an electroactive material sensor” in line 26. It is unclear whether the recitations in lines 10-11 and 26 refer to the same temperature or different temperature. The recitation of “the temperature” in line 26 appears to indicate that the recitations in lines 10-11 and 26  refer to the same temperature. However, the description of “at an electroactive material sensor” in line 26 appears to indicate that the recitations in lines 10-11 and 26 refer to the different temperatures. If they are the same, 
	Claims 2-4, 9-13, 17, and 19-20 are rejected by virtue of their dependence from claim 1.
	Claims 15-16 are rejected by virtue of their dependence from claim 14. 
Claim 3 recites “the flow sensor is arranged to work with an electroactive material, wherein the electroactive material comprises a ferroelectric relaxor polymer” in lines 1-3. The claim merely recites a function of the invention (i.e., “work[ing] with an electroactive material) without clearly delimiting any structural limitations for achieving the function. Therefore, the functional language does not provide a clear-cut indication of the scope of the subject matter covered by the claim, so the claim is indefinite.  See MPEP 2173.05(g). For the purposes of examination, the claim will be interpreted such that the electroactive material device arrangement comprises an electroactive material, wherein the electroactive material comprises a ferroelectric relaxor polymer. Claim 17 is rejected on similar grounds because it recites similar limitations. 
Claim 5 recites “and thereby convert the evolution of the sensing signals over time to the flow measurement” in line 3. Claim 4 recites “and thereby convert an evolution of the sensing signals over time to the flow measurement” in lines 5-6. It is unclear if these recitations of “convert…” refer to the same conversion or refer to different conversions. If they are the same, consistent terminology should be used. If they are different, the relationship between the two should be made clear. Additionally, it is unclear how the recitations of “the flow measurement” in claims 4 and 5 are related. 
Claim 9 recites “a second sensor” in line 3. Claim 1 recites “sensing signals from the electroactive material device arrangement” in lines 8-9, which indicates that the electroactive material device arrangement is a sensor. Claim 1 also recites “an electroactive material sensor” in line 26. Therefore, claim 1 already appears to indicate that there are two sensors, and then claim 9 recites that there is a “second electroactive material device functioning as a second sensor” in line 3. It is unclear how the second electroactive material device can function as a second sensor when there are already two sensors in claim 1. 
Claim 12 recites “the first frequency is a resonance frequency at which the electrical characteristic has a maximum value or a minimum value, an anti-resonance frequency, and…” in lines 2-3. It is unclear how the recitation of “anti-resonance frequency” is related to the other recitations in the claim. If the “anti-resonance frequency” is an example, as indicated in Page 3, line 33 to Page 4, line 2 of the Applicant’s specification, it is unclear whether the “anti-resonance frequency” is a part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites “using the sensing signals to derive a flow measurement” in line 9 and “wherein the flow measurements are derived using the electroactive material device arrangement” in lines 10-11. The limitations are indefinite because they merely recite uses without any active, positive steps delimiting how these uses are actually practiced. See MPEP 2173.05 (q).

Claim 15 recites “further comprising delivering heat by providing” in lines 1-2. Claim 14 also recites “deliver heat” in line 2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 15 will be interpreted to be “wherein the heat delivery comprises providing”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297093 A1 (Goldie) (previously cited) in view of US 2011/0310926 A1 (Gleeson) (previously cited). 
With regards to claim 1, Goldie discloses a flow sensor (Fig. 1 and ¶ [0051] disclose a system 10 for non-invasively measuring a flow rate of a bodily fluid) comprising a device arrangement (Fig. 3 and ¶ [0052] disclose heating element 32 coupled to flow tube 22 and temperature sensor 34, wherein the combination of the heating element 32 and the temperature sensor 34 are being interpreted to be a device arrangement. The Examiner notes that an “arrangement” can include any number of components. This interpretation is in accordance with the description in Page 3, lines 17-20 and Page 11, line 31 to Page 12, line 2 of the Applicant’s specification, which describe an arrangement comprising a plurality of components); a driver circuit, wherein the driver circuit is arranged to control  the (Fig. 3 and ¶ [0052] discloses heating element 32 dissipates heat to fluids in the flow tube 22; ¶¶ [0015], [0073]-[0074] disclose a circuit for providing the regulated DC voltage necessary to operate the heating element 32); a controller circuit (¶ [0053] discloses a microcontroller 35); wherein the controller circuit is arranged to read sensing signals from the device arrangement (¶¶ [0052]-[0053] discloses microcontroller 35 receiving measurements from temperature sensor 34 of the rise in temperature of heating element 32); wherein the sensing signals relate to a temperature at the device arrangement (¶ [0052] discloses temperature sensor 34 measuring a temperature rise of the heating element 32); wherein the temperature is monitored or controlled by the electroactive material device arrangement (¶ [0052] discloses that the heating element 32 controls the temperature by dissipating heat and temperature sensor 34 monitors the temperature rise of heating element 32); wherein the controller circuit is further arranged to use the sensing signals to derive a flow measurement (¶ [0053] discloses the microcontroller 35 deriving a flow rate of flow of bodily fluid 28 in flow tube 22 from the temperature rise of heating element 32); and wherein the controller circuit is further arranged to read the sensing signals reading the sensing signals (¶ [0058] discloses microcontroller 35 recording measurements from temperature sensor 34).  
Although Goldie teaches that the temperature sensor may include a thermistor or a resistance temperature detector (¶ [0015] of Goldie), Goldie is silent regarding whether the temperature sensor is an electroactive material device such that the device 
In a related system for monitoring temperature, Gleeson discloses a temperature sensor being an electroactive material device (¶ [0047] discloses a temperature sensor 10 comprising a quantity of liquid crystalline material 12; ¶ [0083] discloses the electroactive nature of the liquid crystalline material because it displays variations in capacitance with applied voltage); reading sensing signals from the electroactive material device (¶ [0059] discloses an electric property measuring device connected to the sensor 10 for reading at least one electrical property of the liquid crystalline material); wherein the reading is arranged by performing measurements of an electrical characteristic (¶ [0059] discloses that the electric properties which may be measured may include impedance, inductance, resistance, conductance, and capacitance); wherein the electrical characteristic comprises an impedance of the electroactive material device or an impedance phase angle of the electroactive material device at  a first frequency and at a second frequency, wherein the second frequency is different from the first frequency (¶ [0059] discloses the electric properties including impedance; ¶¶ [0025]-[0027] disclose the electric properties being derived at first and second frequencies), and deriving, from the measurements of the electrical characteristic, the temperature at an electroactive material sensor (¶ [0079] discloses the determination of a temperature based on the electrical property measurements).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temperature sensing and reading devices of Goldie with the temperature sensing and reading devices of Gleeson. Because both the components of Goldie and Gleeson are capable of sensing and reading temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The Examiner notes that the broadest reasonable interpretation of an “electroactive material device arrangement” includes an arrangement comprising at least one electroactive material device. The modification of the device arrangement of Goldie (i.e., the combination of the heating element 32 and the temperature sensor 34) to incorporate the electroactive temperature-sensing device of Gleeson results in an electroactive material device arrangement.

With regards to claim 4, the above combination teaches or suggests that the driver circuit is arranged to deliver heat during a predetermined time period (¶ [0052] of Goldie discloses that the heating element dissipates heat over a predetermined amount of time), and wherein the controller circuit is further arranged to monitor a subsequent temperature decay function (¶ [0063] of Goldie discloses monitoring the cooling of the heating element 32 for a predetermined amount of time, wherein the rate of cooling is the temperature decay as a function of time), and thereby convert an evolution of the sensing signals over time to the flow measurement (¶ [0063] of Goldie discloses comparison of the rate of cooling to calibration measurements to determine flow rate of bodily fluid).

With regards to claim 13, the above combination teaches or suggests a catheter comprising the flow sensor as claimed in claim 1 (¶ [0015] of Goldie discloses that the implant may be coupled to a catheter). 

With regards to claim 14, Goldie discloses a method for measuring a flow rate (¶ [0022] discloses a method for measuring flow rate), the method comprising: controlling a device arrangement to deliver heat locally to a flowing medium, and wherein the flowing medium comprises a flow (Fig. 3 and ¶ [0052] disclose heating element 32 coupled to flow tube 22 and temperature sensor 34, wherein the combination of the heating element 32 and the temperature sensor 34 are being interpreted to be a device arrangement. The Examiner notes that an “arrangement” can include any number of components. This interpretation is in accordance with the description in Page 3, lines 17-20 and Page 11, line 31 to Page 12, line 2 of the Applicant’s specification, which describe an arrangement comprising a plurality of components; Fig. 3 and ¶ [0052] discloses heating element 32 dissipates heat to fluids in the flow tube 22; ¶¶ [0015], [0073]-[0074] disclose a circuit for providing the regulated DC voltage necessary to operate the heating element 32); reading sensing signals from the device arrangement (¶¶ [0052]-[0053] discloses microcontroller 35 receiving measurements from temperature sensor 34 of the rise in temperature of heating element 32); wherein the sensing signals relate to a temperature at the device arrangement (¶ [0052] discloses temperature sensor 34 measuring a temperature rise of the heating element 32); wherein the temperature is monitored or controlled by the electroactive material device arrangement (¶ [0052] discloses that the heating element 32 controls the temperature by dissipating heat and temperature sensor 34 monitors the temperature rise of heating element 32); and using the sensing signals to derive a flow measurement (¶ [0053] discloses the microcontroller 35 deriving a flow rate of flow of bodily fluid 28 in flow tube 22 from the temperature rise of heating element 32); wherein the flow measurements are derived using the electroactive material device arrangement (¶ [0053] discloses the microcontroller 35 deriving a flow rate of flow of bodily fluid 28 in flow tube 22 from the temperature rise of heating element 32).  
Although Goldie teaches that the temperature sensor may include a thermistor or a resistance temperature detector (¶ [0015] of Goldie), Goldie is silent regarding whether the temperature sensor is an electroactive material device such that the device arrangement is an electroactive material device arrangement; deriving from the sensor readings, the temperature at an electroactive material sensor, wherein the reading is arranged by performing measurements of an electrical characteristic; wherein the electrical characteristic comprises an impedance of the electroactive material device arrangement or an impedance phase angle of the electroactive material device arrangement at a first frequency and at a second frequency; wherein the second frequency is different from the first frequency.
(¶ [0047] discloses a temperature sensor 10 comprising a quantity of liquid crystalline material 12; ¶ [0083] discloses the electroactive nature of the liquid crystalline material because it displays variations in capacitance with applied voltage); reading sensing signals from the electroactive material device (¶ [0059] discloses an electric property measuring device connected to the sensor 10 for reading at least one electrical property of the liquid crystalline material); wherein the reading is arranged by performing measurements of an electrical characteristic (¶ [0059] discloses that the electric properties which may be measured may include impedance, inductance, resistance, conductance, and capacitance); wherein the electrical characteristic comprises an impedance of the electroactive material device or an impedance phase angle of the electroactive material device at  a first frequency and at a second frequency, wherein the second frequency is different from the first frequency (¶ [0059] discloses the electric properties including impedance; ¶¶ [0025]-[0027] disclose the electric properties being derived at first and second frequencies), and deriving, from the measurements of the electrical characteristic, the temperature at an electroactive material sensor (¶ [0079] discloses the determination of a temperature based on the electrical property measurements).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temperature sensing and reading devices of Goldie with the temperature sensing and reading devices of Gleeson. Because both the components of Goldie and Gleeson are capable of sensing and reading temperature, it would have 
The Examiner notes that the broadest reasonable interpretation of an “electroactive material device arrangement” includes an arrangement comprising at least electroactive material device. The modification of the device arrangement of Goldie (i.e., the combination of the heating element 32 and the temperature sensor 34) to incorporate the electroactive temperature-sensing device of Gleeson results in an electroactive material device arrangement.

With regards to claim 16, the above combination teaches or suggests that the heat deliver comprises delivering heat during a predetermined time period (¶ [0052] of Goldie discloses that the heating element dissipates heat over a predetermined amount of time), and monitoring a subsequent temperature decay function (¶ [0063] of Goldie discloses monitoring the cooling of the heating element 32 for a predetermined amount of time, wherein the rate of cooling is the temperature decay as a function of time), and thereby converting an evolution of the sensing signals over time to the flow measurement (¶ [0063] of Goldie discloses comparison of the rate of cooling to calibration measurements to determine flow rate of bodily fluid).

With regards to claim 19, the above combination teaches or suggests that the electroactive material device arrangement also functions as an actuator (¶ [0063] of Goldie discloses once microcontroller detects a predetermined rise in temperature has been achieved, the heating element 32 is turned off, thereby indicating that the heating element, through its heating, triggers (i.e., actuates) its shutoff). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 1 above, and further in view of US 5,620,479 A (Diederich). 
With regards to claim 2, the above combination is silent with regards to whether the electroactive material device arrangement has a resonance frequency, and wherein the driver circuit is further arranged to provide drive signals at a frequency above the resonance frequency. 
In a system pertinent to the problem of heating an element, Diederich discloses a heating element having a resonance frequency, and applying drive signals at a frequency above the resonance frequency to increase temperature (Col. 10, lines 30-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element 32 and driver circuit of Goldie to incorporate a heating element having a resonance frequency and that it is driven by a signal above the resonance frequency as taught by Diederich. Because both elements are capable of providing a controlled increase in temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The examiner notes that the above combination results in a heating element of the electroactive material device arrangement having a resonance frequency and the .

	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 1 above, and further in view of “Temperature dependence of flexoelectric response in ferroelectric and relaxor polymer thin films” (Poddar). 
	With regards to claims 3 and 17, the above combination of Goldie in view of Gleeson teaches or suggests the flow sensor being arranged to work with an electroactive material having a temperature dependence (¶ [0005] of Goldie) and displaying varying electrical properties at the different temperatures (¶ [0059] of Goldie), wherein the above electrical properties are dependent upon the dielectric permittivity of the electroactive material (see at least ¶¶ [0099]-[0122] of Goldie). 
	The above combination is silent with regards to whether the electroactive material comprises a ferroelectric relaxor polymer or a PVDF ter-polymer. 
	In the related electroactive device with temperature dependent electrical properties, Poddar discloses that ferroelectric relaxor polymers having dielectric constants with temperature dependences (Paragraph 2 of I. INTRODUCTION), wherein the ferroelectric relaxor polymers includes PVDF ter-polymers (Paragraph 2 of I. INTRODUCTION). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electroactive material having a temperature dependence as taught by Goldie with the PVDF ter-polymer as taught by Poddar. Because both electroactive materials display . 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 1 above, and further in view of US 4,770,037 A (Noir).
With regards to claim 5, the above combination teaches or suggests that the flow rate is measured by determining a temperature drop of heating element 32 after it cools for a predetermined amount of time (¶ [0063] of Goldie). 
In the same field of endeavor of determining flow rates (Abstract of Noir), Noir discloses measuring the time period until a temperature reaches a reference temperature, and thereby converting the sensing signals to a flow rate measurement (Col. 2, lines 23-56 disclose determining a time for a temperature to fall to a temperature threshold). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the determination of the flow rate using the temperature drop over a predetermined amount of time as taught by Goldie with the determination of flow rate using a time period for a temperature to drop to a threshold temperature as taught by Noir. Because both solutions are capable of being used to determine a flow rate, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to an accurate and . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 1 above, and further in view of US 2016/0012689 A1 (Evreinov).
With regards to claim 9, the above combination is silent with regards to whether the electroactive material device arrangement comprises an arrangement of a first electroactive material device functioning as a heater, a second electroactive material device functioning as a second sensor, and a third electroactive material device functioning as a third sensor. 
In a related system for monitoring temperature, Gleeson discloses a temperature sensing arrangement comprising a plurality of temperature sensor cells, wherein transition temperature of the liquid crystalline material in at least two of the temperature sensor cells is different such that they are capable of monitoring a temperature over a desired range (¶¶ [0022]-[0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroactive material device arrangement of the above combination of Goldie and Gleeson to incorporate at least two different temperature sensor cells as taught by Gleeson. The motivation would have been to provide a more accurate analysis of the temperature over a desired range (¶ [0023] of Gleeson). 
In a related system for emitting heat, Evreinov discloses that electroactive polymeric fibers can emit heat (¶ [0025]). It would have been obvious for one of . 

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 1 above, and further in view of US 5,980,102 A (Stulen). 
With regards to claim 10, the above combination teaches or suggests that the electroactive material device arrange functions as a temperature sensor (See the above 103 analysis with regards to the combination of Goldie in view of Gleeson). 
The above combination fails to disclose that the electroactive material device arrangement also functions as a pressure sensor. 
In a related system for measuring fluid properties, Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller circuit of the above combination of Goldie in view of Gleeson to determine a pressure acting on the tube as taught by Stulen such that the temperature sensor is also a pressure sensor. The motivation would have been to provide a more accurate diagnostic analysis of the patient.

With regards to claim 11, the above combination teaches or suggests that the electroactive material device arrange functions as a temperature sensor (See the above 103 analysis with regards to the combination of Goldie in view of Gleeson). 
The above combination fails to disclose the controller circuit is arranged to derive an external pressure applied to the electroactive material device arrangement.
In a related system for measuring fluid properties, Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller circuit of the above combination of Goldie in view of Gleeson to determine a pressure acting on the tube as taught by Stulen such that the temperature sensor is also a pressure sensor. The motivation would have been to provide a more accurate diagnostic analysis of the patient.

With regards to claim 20, the above combination teaches or suggests that the electroactive material device arrange functions as a temperature sensor (See the above 103 analysis with regards to the combination of Goldie in view of Gleeson). 
The above combination fails to disclose the controller circuit is arranged to derive an external force applied to the electroactive material device arrangement.
In a related system for measuring fluid properties, Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25, wherein a pressure is a force). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson, as applied to claim 14 above, and further in view of Diederich. 
With regards to claim 15, the above combination is silent with regards to delivering heat by providing drive signals at a frequency above a resonance frequency of the electroactive material device arrangement. 
In a system pertinent to the problem of heating an element, Diederich discloses a heating element having a resonance frequency, and applying drive signals at a frequency above the resonance frequency to increase temperature (Col. 10, lines 30-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element 32 and driver circuit of Goldie to incorporate a heating element having a resonance frequency and that it is driven by a signal above the resonance frequency as taught by Diederich. Because both elements are capable of providing a controlled increase in temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The examiner notes that the above combination results in a heating element of the electroactive material device arrangement having a resonance frequency and the 

No Prior Art Rejections of Claim 12
	The prior art does not teach or suggest “the first frequency is a resonance frequency at which the electrical characteristic has a maximum value or a minimum value, and wherein the second frequency is a frequency at which the electrical characteristic is constant with respect to load” along with the other features of claim 12. 

Response to Arguments
In the Response to the Restriction Requirement filed 11/29/2021, the Applicant included arguments regarding the combination of Goldie in view of Gleeson in an election without traverse. However, because the election was made without traverse, the arguments are moot. 
Although the arguments are moot, the Examiner asserts, for the sake of argument, that the combination of Goldie in view of Gleeson teaches the claimed electroactive material device arrangement. First, the Examiner notes that an “arrangement” can include any number of components. This interpretation is in accordance with the description in Page 3, lines 17-20 and Page 11, line 31 to Page 12, line 2 of the Applicant’s specification, which describe an arrangement comprising a plurality of components. Additionally, the Examiner notes that the broadest reasonable interpretation of an “electroactive material device arrangement” includes an arrangement comprising at least one electroactive material device. The modification of the device arrangement of Goldie (i.e., the combination of the heating element 32 and the temperature sensor 34) to incorporate the electroactive temperature-sensing device of Gleeson, as described in the above 103 analysis, results in a device arrangement comprising at least one electroactive material device. Therefore, the combination of the heating element and the electroactive material temperature sensor results in an electroactive material device arrangement.  
Therefore, the combination of Goldie in view of Gleeson results in the claimed electroactive material device arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792